Citation Nr: 1600958	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  09-33 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic neurological disability of the right upper extremity causing finger numbness.

2.  Entitlement to service connection for scars of the upper back.

3.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In April 2013, the Board remanded the above issues for additional development. 

In this regard, the Board has recharacterized the Veteran's claims of service connection for right cubital tunnel syndrome and right hand ulnar neuropathy as a chronic neurological disability of the right upper extremity causing finger numbness so as to best reflect his intention when filing this claim.


FINDINGS OF FACT

1.  The Veteran has a chronic neurological disability of the right upper extremity causing finger numbness, diagnosed as peripheral neuropathy, related to his military service.

2.  The preponderance of the evidence shows that the Veteran does not have scars on the upper back and a scar is a known clinical entity.  

3.  The Veteran's GERD produced an occasion of dysphagia and of pyrosis, but it is not manifested by two or more of the following symptoms - persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health at any time during the pendency of the appeal.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic neurological disability of the right upper extremity causing finger numbness, diagnosed as peripheral neuropathy, have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for scars on the upper back are not met.  38 U.S.C.A. §§ 1110, 1117, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

3.  The criteria for a compensable rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

As to the claim of service connection for a chronic neurological disability of the right upper extremity causing finger numbness, the Board finds that a discussion of the VCAA is not required because the below decision is granting the claim.

As to the claim of service connection for scars of the upper back, the Board finds that a letter dated in December 2007, prior to the February 2008 rating decision, provided the appellant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

As to the rating claim, the Board finds that a discussion of VA's duty to provide adequate notice is not required because the Veteran is appealing from an initial grant of service connection for GERD.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) (holding that in cases where service connection has been granted and an initial disability rating has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including all available service treatment records, private treatment records, and treatment records from the Pittsburgh VA Medical Center in substantial compliance with the Board's remands.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

The record shows that the Veteran was afforded VA examinations in January 2008 and June 2013.  VA also obtained an addendum to the June 2013 VA examination in July 2013.  Moreover, the Board finds that the June 2013 VA examination and July 2013 addendum substantially complies with the Board's April 2013 remand because it adequately addressed the questions posed with the conclusions explained.  See 38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Service Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In summary, in order to establish service connection for the claimed disability, there must be probative evidence (1) of a current disability; (2) of in-service incurrence or aggravation of a disease or injury; and (3) of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

Additionally, the law also provides that, in the case of any veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

As to undiagnosed illness claims, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or that became manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); See also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).



a.  The Neurological Disability

Service treatment records document the fact that the Veteran was injured in an IED explosion in Iraq in January 2007.  Following the January 2007 injury, service treatment records document, among other things, the Veteran's complaints of decreased sensation, pain, and/or tingling in the fingers of his right hand.  See, e.g., service treatment records dated from February 2007 to December 2007; Also see electromyography (EMG) dated in April 2007.  The Veteran was thereafter diagnosed with peripheral neuropathy, ulnar neuropathy, cubital tunnel syndrome, ulnar nerve palsy, and/or numbness.  Id.  In July 2007, the Veteran had surgery to release the right cubital tunnel.  

Subsequent service treatment records, including a July 2007 service examination, a July 2007 Physical Evaluation Board, an October 2007 service treatment record, and a January 2008 VA examination nonetheless continued to document the Veteran's complaints of problems with numbness in the fingers of his right hand.  The July 2007 examiner diagnosed the Veteran with status post right cubital tunnel syndrome and ulnar neuropathy.  Similarly, an October 2007 treatment record reported that the Veteran had residual anesthesia over the posterior branch of the medial brachial cut since his cubital tunnel surgery.  Likewise, the January 2008 VA examiner observed that the Veteran had a slight decrease in sensation in the lateral aspect of the right hand. 

The Board also finds that the Veteran is both competent and credible to report on having decreased sensation, pain, and tingling in the fingers of his right hand in and since service given the subjective nature of the symptom.  Furthermore, in the July 2013 VA examination addendum, the examiner diagnosed peripheral neuropathy, due to right ulnar irritation, and opined that it was due to service.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Given this record, the Board finds that the criteria for service connection for a chronic neurological disability of the right upper extremity causing finger numbness, diagnosed as peripheral neuropathy, have been met because the most probative evidence of record shows an in-service injury, a current disability, and a link between the current disability and the in-service injury.  See 38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. § 3.303; Hickson, supra.

b.  Upper Back Scars

As to service connection for upper back scars under 38 C.F.R. § 3.317, the record shows that the Veteran served in the South West Asia theater of operations during the required time period and he is therefore a Persian Gulf War Veteran as defined by 38 C.F.R. § 3.317.  However, since his complaints relate to a scar, a known clinical entity, the Board finds that it takes this matter out of the criteria expressed in 38 C.F.R. § 3.317 for establishing service connection.  

In any event, as the Board noted in its April 2013 Remand, there had been no specific finding as to whether the Veteran had any additional scars on his upper back, apart from those related to his right should surgery and tinea versicolor, which were already service connected.  Accordingly, the Veteran was examined for VA purposes in June 2013.  The examiner at that time clarified there were no other scars present.  

In the absence of the claimed disability, a basis upon which to establish service connection has not been presented, and this aspect of the appeal is denied.  

The Rating Claim

The Veteran alleges that his GERD is worse than rated and therefore warrants at least a compensable evaluation at all times during the pendency of the appeal.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's GERD is rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Diagnostic Code 7346 provides a compensable, 10 percent rating, if the GERD' s adverse symptomatology equates to a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114.  A 30 percent rating is warranted if adverse symptomatology equates to a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

With the above criteria in mind, at the January 2008 VA examination the Veteran reported that he took Zantac approximately two times a week for dyspepsia; his symptoms are aggravated by spicy and acidic food; and he denied having problems with vomiting, anemia, melena, anorexia, and weight loss or gain.

At the June 2013 VA examination, the Veteran reported that he took two medications to control his GERD (Zantac BID and PPI Prontix Bid) and it responds well to this treatment.  However, he still avoids spicy food because they aggravate his stomach.  The Veteran thereafter denied having problems with epigastric distress, dysphagia, pyrosis, and regurgitation as well with substernal or upper extremity pain.  An August 2009 endoscopy showed reflux and mild esophagitis.  A subsequent January 2012 endoscopy showed only stomach antral inflammation.  Given these studies, which show tissue level improvement, the examiner opined that the current severity of the Veteran's GERD is mild and stable.  On examination, it was reported that the Veteran's only adverse symptomatology was infrequent episodes of epigastric distress and a soft but not tender obese abdomen.

The Veteran's treatment records also show he takes medications for his GERD.  They also show he had an endoscopy in August 2009 because of pyrosis and had a second endoscopy in January 2012.  Treatment records also document the Veteran's complaints of dysphagia on one occasion in April 2008 as well as bloating in February 2012, September 2011, and December 2012.  However, the Veteran's treatment records also show that he denied having problems with dysphagia, pyrosis, and reflux in September 2011 and December 2012.  The treatment records are also negative for complaints of substernal, arm, or shoulder pain.  

In summary, the record shows that the Veteran takes medications to control his GERD as well as documents his complaints of dyspepsia/bloating, documents his complaints of dysphagia on one occasion, and documents his complaints of pyrosis on one other occasion.  However, it was negative for probative evidence that the Veteran's GERD caused a chronic problem with dysphagia, pyrosis, and/or regurgitation.  Moreover, it was uniformly negative for complaints/reports of his adverse symptomatology being accompanied by substernal or arm or shoulder pain.  Likewise, the record is negative for probative evidence that the Veteran's GERD causing considerable impairment of health.  Therefore, the Board finds that the criteria for a compensable evaluation for his GERD is not warranted under 38 C.F.R. § 4.114, Diagnostic Code 7346.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Fenderson, supra. 

In reaching this conclusion, the Board has not overlooked the various lay statements found in the record.  However, while the Veteran is competent and credible to report on what he can see and feel, the Board finds more probative the opinions provided by the medical experts at the VA examinations as to the severity of his GERD than his lay claims.  See Davidson, supra; Black, supra. 

With respect to extra-schedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such exceptional disability picture that the available schedular evaluation for the GERD is inadequate.  Indeed, since the terms of the criteria themselves include the symptoms about which the Veteran complains (i.e., pyrosis, dysphagia, etc . . .), the criteria reasonably contemplate the symptoms are presented.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2015) is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, no basis has been identified to find that there is a "compounding" or collective impact between the Veteran's above service-connected disability and his other service-connected disabilities and indeed, the Veteran has not asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

Since the Veteran is now employed (See VA treatment records dated in April 2013 and July 2013; VA examination dated in June 2013), consideration of whether the disability at issue renders his unemployable is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the most probative evidence of record is against the Veteran's claims, to the extent outlined above, the 
doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a chronic neurological disability of the right upper extremity causing finger numbness, diagnosed as peripheral neuropathy, is granted.

Service connection for scars on the upper back is denied.

A compensable rating for GERD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


